         Case 1:20-cv-01941-MKV Document 17 Filed 06/04/20 Page 1 of 1



                                                             Donnelly Conroy & Gelhaar, LLP
                                                             260 Franklin Street, Suite 1600
                                                             Boston, MA 02110
                                                             617-720-2880 ph.
                                                             617-720-3554 fx.
                                                             www.dcglaw.com

                                                             Joshua N. Ruby
                                                             jnr@dcglaw.com

                                     June 3, 2020                             USDC SDNY
BY ECF                                                                        DOCUMENT
                                                                              ELECTRONICALLY FILED
Hon. Mary Kay Vyskocil                                                        DOC #:
Daniel Patrick Moynihan United States Courthouse                              DATE FILED: 6/4/2020
500 Pearl St.
New York, NY 10007-1312

       Re:    R3Asia Pacific, PTE, LTD and R3 Worldwide, Inc. v. Melissa Lea
              U.S. District Court, Southern District of New York
              Case No. 1:20-cv-01941

Dear Judge Vyskocil:

        Pursuant to Fed. R. Civ. P. 6(b), Local Rule 7.1(d), and Rule 2.G of Your Honor’s
Individual Rules of Practice in Civil Cases, Defendant Melissa Lea, by her counsel, moves, with
agreement and consent of Plaintiff’s counsel, to extend from June 4 until June 18, 2020 the date
for Defendant to file and serve a pleading in response to the Complaint and Summons served
April 16, 2020. The original due date was May 7, 2020. There have been two prior extensions,
jointly requested by the parties to allow ongoing settlement discussions. The reason for the
current request is the parties, through counsel, have made substantial progress and are now
working on but have not yet reached a definitive written settlement agreement; drafts have been
exchanged and areas of disagreement have been narrowed in the past week. There is good cause
for submission of this request less than 72 hours prior to the June 4 deadline because final
negotiation of a written agreement has been understandably slowed by Plaintiff’s lead counsel
dealing with a death in his immediate family and the Defendant herself dealing with a death in
her family this past weekend. The resources of the Court and the parties will be conserved by
the requested extension.

        For the above reasons, Defendant respectfully requests a two-week extension of time
until June 18, 2020 to file and serve a pleading in response to the Complaint and Summons.




          6/4/2020
